Exhibit 10.1

FORM OF

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this "Agreement"), dated as of ___, 2009, is
made by and between American Capital, Ltd., a Delaware Corporation (the
"Corporation") and [name] (the "Indemnitee").

RECITALS

A. Indemnitee currently serves as a director of the Corporation at the request
of the Corporation and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his or her service;

B. The Corporation's Certificate of Incorporation requires the Corporation to
indemnify its directors and officers to the fullest extent not prohibited by
Section 145 (or any successor provision) of the Delaware General Corporation Law
(the "DGCL") and expressly provides that the indemnification provisions set
forth therein are not exclusive, and contemplates that contracts may be entered
into between the Corporation and its directors and officers with respect to
indemnification;

C. The Board of Directors of the Corporation (the "Board of Directors") has
determined that contractual indemnification as set forth herein is not only
reasonable and prudent but also promotes the best interests of the Corporation
and its stockholders;

D. The Corporation desires and has requested Indemnitee to serve or continue to
serve as a director of the Corporation free from undue concern for unwarranted
claims for damages arising out of or related to such services to the
Corporation; and

E. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he or she is
furnished the indemnity provided for herein.

AGREEMENT



NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1. Generally.

To the fullest extent permitted by the laws of the State of Delaware:

(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Indemnitee is or was a director or
officer of the Corporation, or while serving as a director or officer of the
Corporation, is or was serving at the request of the Corporation as a director,
trustee, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise (collectively, "another enterprise" or "other
enterprise"), or by reason of any action alleged to have been taken or omitted
in such capacity. Without limiting the foregoing, such indemnification shall be
provided to the fullest extent not prohibited by Section 145 (or any successor
provision) of the DGCL.

(b) The indemnification provided by this Section 1 shall be from and against
expenses (as defined herein), judgments, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection with such action, suit or proceeding and any appeal therefrom, but
shall only be provided if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action, suit or proceeding,
had no reasonable cause to believe Indemnitee's conduct was unlawful.

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, or while serving
as a director or officer of the Corporation, is or was serving at the request of
the Corporation as a director, trustee, officer, employee or agent of another
enterprise, no indemnification shall be made in respect of any claim, issue or
matter as to which Indemnitee shall have been adjudged to be liable to the
Corporation unless, and only to the extent that, the Delaware Court of Chancery
or the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Delaware Court of Chancery or such other
court shall deem proper.

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee's
conduct was unlawful.

(e) Notwithstanding anything to the contrary in this Section 1 or any other
section of this Agreement, for so long as the Corporation is subject to the
Investment Company Act of 1940, as amended, and the rules and regulations
promulgated thereunder (the "1940 Act"), the Corporation shall not indemnify or
advance expenses to Indemnitee to the extent such indemnification or advance
would violate the 1940 Act.

Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful in a final judgment on the merits or otherwise in
defense of any action, suit or proceeding referred to in Section 1 hereof or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses actually and reasonably incurred in connection therewith. For
purposes of this Agreement and without limiting the foregoing, if any action,
suit or proceeding is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to
Indemnitee, (ii) an adjudication that Indemnitee was liable to the Corporation,
(iii) a plea of guilty or nolo contendere by Indemnitee, (iv) an adjudication
that Indemnitee did not act in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that Indemnitee had
reasonable cause to believe Indemnitee's conduct was unlawful, Indemnitee shall
be considered for the purposes hereof to have been wholly successful with
respect thereto.



If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee's behalf in connection with any action, suit,
proceeding or investigation, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or amounts paid in settlement to which
Indemnitee is entitled.





Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made
(i) by a majority vote of the directors who are not parties to the action, suit
or proceeding in question ("disinterested directors"), even if less than a
quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) by a majority vote of a quorum of the outstanding shares of stock
of all classes entitled to vote on the matter, voting as a single class, which
quorum shall consist of stockholders who are not at that time parties to the
action, suit or proceeding in question, (iv) by Special Legal Counsel (as
defined below), or (v) by a court of competent jurisdiction. Special Legal
Counsel shall be third party legal counsel (1) selected by the directors or
their committee in a manner prescribed in subsection (i) or (ii) hereof, or
(2) if the directors or such special committee fail to make a decision within
thirty (30) days of the request by the Indemnitee for appointment of such
Special Legal Counsel, selected by a majority vote of the full Board of
Directors (in which selection directors who are parties may participate. Upon
failure of the Board of Directors or committee designated by the Board of
Directors, as applicable, so to select such Special Legal Counsel, such Special
Legal Counsel shall be selected upon application to a court of competent
jurisdiction.

 

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

(a) Expenses incurred by Indemnitee in defending a threatened or pending civil,
criminal, administrative or investigative action, suit or proceeding, or in
connection with an enforcement action pursuant to Section 5(b), shall be paid by
the Corporation in advance of the final disposition of such action, suit or
proceeding within twenty (20) days after receipt by the Corporation of (i) a
statement or statements from Indemnitee requesting such advance or advances from
time to time, and (ii) an undertaking by or on behalf of Indemnitee to repay
such amount or amounts, if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified for such expenses by the Corporation as
authorized by this Agreement or otherwise. Such undertaking shall be accepted
without reference to the financial ability of Indemnitee to make such repayment.
Advances shall be unsecured and interest-free; provided, however, that for so
long as the Corporation is subject to the 1940 Act, any advancement of expenses
shall be subject to at least one of the following as a condition of the
advancement: (a) Indemnitee shall provide security for such undertaking, (b) the
Corporation shall be insured against losses arising by reason of any unlawful
advance, or (c) a majority of a quorum consisting of directors of the
Corporation who are neither "interested persons" of the Corporation (as defined
in Section 2(a)(19) of the 1940 Act) nor parties to the proceeding or an
independent legal counsel in a written opinion, shall determine, based on a
review of readily available facts (as opposed to a full trial type inquiry),
that there is reason to believe that the Indemnitee ultimately will be found
entitled to indemnification.

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim thereof is to be made
against the Corporation hereunder, notify the Corporation of the commencement
thereof. The failure to promptly notify the Corporation of the commencement of
the action, suit or proceeding, or Indemnitee's request for indemnification,
will not relieve the Corporation from any liability that it may have to
Indemnitee hereunder, except to the extent the Corporation is prejudiced in its
defense of such action, suit or proceeding as a result of such failure.

(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee's own counsel in such action, suit or proceeding at Indemnitee's sole
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee's counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee's corporate status with
respect to the Corporation or any other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit or proceeding at a time when
Indemnitee is not a party in the action, suit or proceeding, the Corporation
shall indemnify Indemnitee against all expenses actually and reasonably incurred
by Indemnitee or on Indemnitee's behalf in connection therewith.

Section 5. Procedure for Indemnification

(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification.

(b) The Corporation's determination whether to grant Indemnitee's
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 hereof where the required undertaking, if any, has been received
by the Corporation) that Indemnitee has not met the standard of conduct set
forth in Section 1 hereof, but the burden of proving such defense shall be on
the Corporation. Neither the failure of the Corporation (including its Board of
Directors or one of its committees, its Special Legal Counsel, and its
stockholders) to have made a determination prior to the commencement of such
action that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Section 1
hereof, nor the fact that there has been an actual determination by the
Corporation (including its Board of Directors or one of its committees, its
Special Legal Counsel, and its stockholders) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct. The Indemnitee's expenses incurred in connection with successfully
establishing Indemnitee's right to indemnification, in whole or in part, in any
such proceeding or otherwise shall also be indemnified by the Corporation.

(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.



Section 6. Insurance and Subrogation.



(a) The Corporation may purchase and maintain insurance on behalf of Indemnitee
who is or was a director or officer of the Corporation, or is or was serving at
the request of the Corporation as a director, officer, employee or agent of
another enterprise against any liability asserted against, and incurred by,
Indemnitee or on Indemnitee's behalf in any such capacity, or arising out of
Indemnitee's status as such, whether or not the Corporation would have the power
to indemnify Indemnitee against such liability under the provisions of this
Agreement. If the Corporation has such insurance in effect at the time the
Corporation receives from Indemnitee any notice of the commencement of a
proceeding, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy. The Corporation shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:

(a) The term "action, suit or proceeding" shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative.

(b) The term "by reason of the fact that Indemnitee is or was a director or
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
enterprise" shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.

(c) The term "Corporation" shall include, without limitation and in addition to
the resulting Corporation, any constituent Corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
Corporation, or is or was serving at the request of such constituent Corporation
as a director, officer, employee or agent of another enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving Corporation as he or she would have with respect to such
constituent Corporation if its separate existence had continued.



(d) The term "expenses" shall include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating cots, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
proceeding.



(e) The term "final judgment" shall mean a final judicial decision from which
there is no further right to appeal.

(f) The term "judgments, fines and amounts paid in settlement" shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever (including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the
Corporation), as well as any penalties or excise taxes assessed on a person with
respect to an employee benefit plan.

(g) The term "other enterprises" shall include, without limitation, employee
benefit plans.

(h) The term "serving at the request of the Corporation" shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

(i) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner "not opposed to
the best interests of the Corporation" as referred to in this Agreement.

Section 8. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors.

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee's right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee's failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Corporation's obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.

(c) Section 16 Violations. To indemnify Indemnitee on account of any proceeding
with respect to which final judgment is rendered against Indemnitee for payment
or an accounting of profits arising from the purchase or sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic Corporation, partnership, joint venture, trust or
other enterprise, if any.

Section 9. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation's prior
written consent, which shall not be unreasonably withheld. Without Indemnitee's
prior written consent, which shall not be unreasonably withheld, the Corporation
shall not settle any action, suit or proceeding in any manner that would impose
any fine or other obligation on Indemnitee or consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which (i)
includes an admission of fault of Indemnitee or (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee. This Section 9 shall not apply to a
proceeding brought by Indemnitee under Section 8(b) above.

Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses, judgments, fines and amounts paid in settlement with respect to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the full extent permitted by applicable law.

Section 11. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, to the parties at the following addresses (or at such
other addresses for a party as shall be specified by like notice):

If to the Corporation:

American Capital, Ltd.

2 Bethesda Metro Center, 14th Floor

Bethesda, MD 20814

Attn: Compliance Officer

Facsimile: (301) 654-6714

If to Indemnitee:

[_____________]

Section 12. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.

Section 13. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation's Certificate of Incorporation or Bylaws, in any court in which a
proceeding is brought, the vote of the Corporation's stockholders or
disinterested directors, other agreements or otherwise, and Indemnitee's rights
hereunder shall continue after Indemnitee has ceased acting as an agent of the
Corporation and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. However, no amendment or alteration of the
Corporation's Certificate of Incorporation or Bylaws or any other agreement
shall adversely affect the rights provided to Indemnitee under this Agreement
for any action or inaction taken prior to such amendment or alteration.

Section 14. Duration of Agreement. This Agreement shall continue until and
terminate ten years after the date that Indemnitee's status as a director of the
Corporation shall have ceased; provided, that the rights of the Indemnitee
hereunder shall continue until the final termination of any proceeding then
pending in respect of which Indenmnitee is granted rights of indemnification or
advancement of expenses hereunder.

Section 15. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.

Section 16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 17. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

Section 18. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the states of Delaware and Maryland, and waives and agrees not to raise any
defense that any such court is an inconvenient forum or any similar claim.

Section 19. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

Section 20. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 22. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

AMERICAN CAPITAL, LTD.

By _______________________________________

Name:

Title:



INDEMNITEE:

By _______________________________________

Name: